UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 11, 2008 (August 11, 2008) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 4100 International Plaza, P.O. Box 2943 Fort Worth, Texas76113 (817) 731-0099 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)  Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 2.02Results of Operations and Financial Condition. On August 11, 2008, PNM Resources, Inc. (the “Company”) issued a press release announcing its unaudited results of operations for the three and six months ended June 30, 2008.The press release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. The Company’s press release and other communications from time to time may include certain non-Generally Accepted Accounting Principles ("GAAP") financial measures.A “non-GAAP financial measure” is defined as a numerical measure of a company’s financial performance, financial position or cash flows that excludes (or includes) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP in the Company’s financial statements. Non-GAAP financial measures utilized by the Company include presentations of revenues, operating expenses, operating income, other income and deductions, net earnings (loss), earnings (loss) per share, and earnings before interest, taxes, depreciation and amortization (“EBITDA”).The Company uses ongoing earnings, ongoing earnings per diluted share (or ongoing diluted earnings per share), ongoing EBITDA, and EBITDA to evaluate the operations of the Company and to establish goals for management and employees.Certain non-GAAP financial measures utilized by the Company exclude the impact of non-recurring items, net unrealized mark-to-market gains and losses on economic hedges, impairments of intangible assets, unrealized impairments on assets held in trusts for nuclear decommissioning, and the results of speculative trading. The Company’s management believes that these non-GAAP financial measures provide useful information to investors by removing the effect of variances in GAAP reported results of operations that are not indicative of fundamental changes in the earnings capacity of the Company’s operations.Management also believes that the presentation of the non-GAAP financial measures is largely consistent with its past practice, as well as industry practice in general, and will enable investors and analysts to compare current non-GAAP measures with non-GAAP measures with respect to prior periods. As previously announced, on January 12, 2008, an agreement to sell the gas operations of the Company was signed.The gas operations are classified as discontinued operations under GAAP.The sale is subject to approval by the New Mexico Public Regulation Commission.Pending regulatory approval, management must continue to actively manage the gas operations to fulfill its obligations to its regulated customers.Therefore, management has determined to include discontinued operations in ongoing earnings to reflect these obligations.Under GAAP, depreciation is not recorded on assets included in discontinued operations.However, depreciation on these assets is reflected in ongoing earnings. The non-GAAP financial measures used by the Company should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. The Company uses ongoing earnings guidance to provide investors with management’s expectations of ongoing financial performance over the period presented. While the Company believes ongoing earnings guidance is an appropriate measure, it is not a measure presented in accordance with GAAP.The Company does not intend for ongoing earnings guidance to represent an expectation of net earnings as defined by GAAP. Management is generally not able to estimate the impact of the reconciling items between ongoing earnings guidance and forecasted GAAP earnings, nor their probable impact on GAAP earnings; therefore, management is generally not able to provide a corresponding GAAP equivalent for earnings guidance.Reconciling items may include the cumulative effect of changes in accounting principles or estimates, and/or revenues and expenses resulting from transactions that do not occur in the normal course of the Company’s business operations. Reconciling items may also include net unrealized mark-to-market gains and losses on economic hedges, as discussed above. Limitation on Incorporation by Reference In accordance with general instruction B.2 of Form 8-K, the information in this report, including exhibits, is furnished pursuant to Item 2.02 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section and not deemed incorporated by reference in any filing under the Securities Act of Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit NumberDescription 99.1Press Release dated August 11, 2008, and PNM Resources, Inc. and Subsidiaries Unaudited Condensed Consolidated Statements of Earnings (Loss) for the three and six months ended June 30, 2008 and 2007, and other preliminary financial information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. PUBLIC SERVICE COMPANY OF NEW MEXICO TEXAS-NEW MEXICO POWER COMPANY (Registrants) Date:August 11, 2008 /s/ Thomas G. Sategna Thomas G. Sategna Vice President and Corporate Controller (Officer duly authorized to sign this report) EXHIBIT For Immediate Release Aug. 11, PNM Resources Announces Second Quarter Results, Steps to Strengthen Financial Position Volatile Texas market affects First Choice Power Non-cash impairment charges of $140.7 million impact GAAP earnings Dividend reduced, earnings guidance provided (ALBUQUERQUE, N.M.) – PNM Resources (NYSE: PNM) today reported unaudited 2008 second quarter consolidated GAAP losses of $143.5 million, or $1.76 per diluted share, compared with earnings of $20.2 million, or $0.26 per diluted share, during the same period in 2007.Unaudited, consolidated quarterly ongoing losses were $7.4 million, or $0.09 per diluted share, compared with earnings of $15.1 million, or $0.19 per diluted share in 2007. Reconciliations of GAAP to non-GAAP measures are shown in the attached schedules 1-11. GAAP earnings include non-cash impairment charges totaling $140.7 million, after income tax impacts. The charges, which are the result of the annual review of the fair market value of intangible assets, primarily goodwill, were recorded at three subsidiaries – PNM, TNMP and First Choice Power. The charges do not impact liquidity or the rate bases of PNM and TNMP. EnergyCo has decided not to pursue expansion of the Twin Oaks Power facility, which also resulted in an impairment charge. Quarterly earnings also were affected by the performance of First Choice Power and the impact of volatile prices and higher purchased power costs within the Electric Reliability Council of Texas market. “Excluding the impairment charges, we saw improved performance at PNM in June as new electric rates and the emergency fuel clause went into effect,” said Jeff Sterba, PNM Resources chairman and CEO. “Our baseload power plants continue to show better availability and TNMP had a solid quarter. Our disappointing second quarter and year-to-date results also are associated with First Choice Power, which struggled in the Texas market, given volatile natural gas and wholesale power prices. “After a comprehensive review of our overall business, we have decided to pursue strategic alternatives for First Choice Power,” Sterba said. “We remain committed to the Texas market structure and believe in the First Choice Power business model. However, given the challenges we face in restoring financial health to our PNM utility subsidiary, we believe First Choice Power could have more value to another market participant. (MORE) PNM
